 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   MATTHEW M. YELOVICH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-00083 GEB
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        SENTENCING; [PROPOSED] ORDER
13                         v.
                                                        DATE: August 16, 2019
14   ROUSLAN AKHMEROV,                                  TIME: 9:00 a.m.
                                                        COURT: Hon. Garland E. Burrell, Jr.
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on August 16, 2019.

21          2.     By this stipulation, the parties now move to continue sentencing until December 13,

22 2019.

23          3.     The parties agree and stipulate that this continuance will provide both parties additional

24 time to prepare for sentencing.

25          IT IS SO STIPULATED.

26
27

28

      STIPULATION AND [PROPOSED] ORDER REGARDING        1
30    CONTINUANCE
     Dated: August 9, 2019                              MCGREGOR W. SCOTT
 1                                                      United States Attorney
 2
                                                        /s/ MATTHEW M. YELOVICH
 3                                                      MICHAEL D. ANDERSON
                                                        MATTHEW M. YELOVICH
 4                                                      Assistant United States Attorneys
 5

 6   Dated: August 9, 2019                              /s/ DMITRY Y. GUROVICH
                                                        DMITRY Y. GUROVICH
 7
                                                        Counsel for Defendant
 8                                                      Rouslan Akhmerov

 9
10

11                                                ORDER

12        IT IS SO ORDERED.

13        Dated: August 14, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING     2
30   CONTINUANCE
